Citation Nr: 0602138	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  96-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shrapnel fragment wound of the left leg with 
retained foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of a shrapnel fragment wound of the left thigh with 
retained foreign body, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
residuals of a shrapnel fragment wound of the right thigh 
with retained foreign body, currently evaluated as 10 percent 
disabling; to include whether a separate rating is warranted 
for muscle injury of the right thigh affecting Muscle Group 
XIII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a March 1994 rating decision, the RO, in part, denied an 
increased rating for residuals of a shrapnel fragment wound 
of the left leg.  The veteran timely perfected an appeal of 
this determination to the Board.  

In a January 1998 rating decision, the RO denied an increased 
rating for scars of the left leg, left thigh, and right 
thigh.  The veteran timely perfected an appeal of these 
determinations to the Board.  

The veteran was scheduled for an April 2004 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005).  

In May 2004, the Board, in part, remanded the appeal for 
further development.

Additionally, as will be discussed below, the Board believes 
that the issue of a separate rating for muscle injury of the 
right thigh affecting Muscle Group XIII, as a residual of a 
shrapnel wound to right thigh, may be reasonably inferred 
from the evidence of record.  Thus, this matter will 
addressed within the context of this appeal.

The issues of entitlement to an increased disability rating 
for residuals of a shrapnel fragment wound of the left leg 
with retained foreign body, currently evaluated as 10 percent 
disabling, and entitlement to an increased disability rating 
for residuals of a shrapnel fragment wound of the left thigh 
with retained foreign body, currently evaluated as 10 percent 
disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residual scar from a shrapnel fragment 
wound of the right thigh have been manifested by a scar on 
the posterior thigh that is not painful, no larger than 38.7 
sq cm, not disfiguring, and not productive of limitation of 
motion.

2.  The veteran's residuals of a shrapnel fragment wound of 
the right thigh have been manifested by no more than moderate 
injury to Muscle Group XIII.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right thigh scar, as a residual of a shrapnel 
fragment wound of the right thigh, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.31, 4.40, 4.59 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (effective prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805 
(effective since August 30, 2002).

2.  The criteria for a separate 10 percent disability rating, 
but no more, for muscle injury of the right thigh affecting 
Muscle Group XIII, as a residual of a shrapnel fragment wound 
of the right thigh, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59 (2005); 38 C.F.R. § 4.73, Diagnostic Codes 
5313 (effective prior to July 3, 1997); 38 C.F.R. § 4.73, 
Diagnostic Codes 5313 (effective since July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decisions that are the 
bases of this appeal were already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of an April 2003 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for an increased rating, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to send information describing any additional 
evidence or the evidence itself.  Thus, as a practical 
matter, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

In addition, the veteran was provided with a copy of the 
appealed March 1994 and January 1998 rating decisions, 
November 1996 and May 1998 statements of the case, May 2004 
Board remand, and numerous supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, and statements made by the veteran 
in support of his claims.  In a May 2003 correspondence, the 
veteran stated that all pertinent private medical records had 
been submitted.  Thus, the Board observes that all available 
private medical records have been obtained and associated 
with the claims file.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  




II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Effective July 3, 1997, the regulations regarding the 
evaluation of muscle injuries were revised.  See 62 Fed. Reg. 
30235-30240 (effective July 3, 1997).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran 
filed his initial claim prior to July 3, 1997, the Board will 
consider the regulations in effect both prior to and since 
July 3, 1997.

Effective August 30, 2002, the regulations regarding the 
evaluation of skin diseases were also revised.  See 67 Fed. 
Reg. 49,590-99 (2002).  As noted above, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, supra.  As the veteran filed his claim 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.

The veteran's residuals of a shrapnel fragment wound of the 
right thigh have been evaluated as 10 percent disabling under 
Diagnostic Code 7804-5313.  The Board notes that the 
veteran's disability has been evaluated by analogy.  38 
C.F.R. § 4.20 (2005).  The Board also notes that the 
veteran's disability was initially evaluated as 10 percent 
disabling under Diagnostic Code 7805 for scars.  

Residuals of a Shrapnel Fragment Wound of the Right Thigh

A.  Residual scar of the right thigh

With respect to the veteran's residual scar, the Board 
initially notes that both former and revised Diagnostic Code 
7804 provide for a maximum 10 percent rating for superficial 
scars that are painful or tender on exam.  

After review, the Board observes that no other diagnostic 
code relevant to scars, either prior to or since August 30, 
2002, provides for a higher rating.  In this regard, the 
Board notes that April and June 2005 VA scar examination 
reports reflect a scar on the right posterior thigh that was 
not painful on examination, not disfiguring, 1 cm by 6 cm (6 
sq cm), and not productive of limitation of motion.  See 
Diagnostic Codes 7800, 7805 (effective prior to August 30, 
2002); Diagnostic Codes 7800, 7801, 7805 (effective since 
August 30, 2002); see also Francisco, supra.  

The Board notes that a June 2005 VA muscles examination 
report reflects a diagnosis of some residual fragments 
throughout the scars causing a burning sensation over both 
legs, limiting the veteran's functional abilities such as an 
inability to move around especially during flare-ups.  The 
Board observes, however, that the current objective medical 
evidence of record, including the June 2005 VA muscles 
examination report, fails to show that the veteran's scar 
results in limitation of flexion or abduction of the thigh or 
limitation of flexion or extension of the knee so as to 
warrant a disability rating greater than 10 percent via 
Diagnostic Code 7805.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5252, 5253, 5260, 5261 (2005).

B.  Residual muscle injury of the right thigh affecting 
Muscle Group XIII

To warrant a separate compensable disability rating for 
muscle injury, the veteran must demonstrate at least moderate 
disability of the muscles of the leg.  38 C.F.R. § 4.56 
describes the objective findings of slight, moderate, 
moderately severe, and severe disability of the muscles.  As 
noted above, that regulation has been revised.  The Board has 
compared the former version of 38 C.F.R. § 4.56 (effective 
prior to July 3, 1997) with the revised version published in 
62 Fed. Reg. 30235-30240 (1997).  Although the regulation has 
been rephrased, the elements to be considered in determining 
the degree of disability have substantially remained 
unchanged.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).

Slight disability of muscles would result from a simple wound 
of muscle without debridement or infection.  The history and 
complaint would include service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability as defined in paragraph (c) 
of this section.  Objective findings would include minimal 
scar; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2005).

Moderate disability of muscles would result from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include service department record or other 
evidence of in-service treatment for the wound; and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings would 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2005).

Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2005).

Severe disability of muscles would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint would include service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (2005).

Muscle Group XIII refers to the posterior thigh group, 
hamstring complex of 2-joint muscles, including the biceps 
femoris, semimembranosus, and semitendinosus.  Muscle Group 
XIII is responsible for extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
knee joint.  The following evaluations are assignable for 
disability of Muscle Group XIII: 40 percent for severe; 30 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(2005).  

Initially, the Board observes that the record contains a 
discrepancy as to whether the veteran currently has any 
residual muscle injuries due to his service-connected 
shrapnel fragment wounds.  

On one hand, a November 1997 VA examination report provides a 
diagnosis of status post shrapnel injuries to the left lower 
extremity with residual pain and weakness.  Similarly, a June 
2005 muscle examination report reflects a diagnosis of 
chronic pain syndrome of the lower extremities with residual 
shrapnel fragments in both thigh areas with partial 
impairment secondary to pain, spasms, and easy fatigability 
especially with flare-ups.  

On the other hand, a February 2003 VA examination report 
reflects diagnoses of well-healed shrapnel scars, bilateral 
thighs and left leg with residuals of hypersensitivity at the 
scarred distal third posterior aspect of the right thigh; and 
chronic lumbosacral radiculopathy, left more so than right 
resulting in weakness of the left lower extremity.  
Similarly, a June 2005 VA peripheral nerves examination 
report reflects diagnoses of low back pain with bilateral 
extremity dysesthesia and minimum motor weakness, and 
shrapnel injuries to the bilateral limbs which are unlikely 
to be or play a major role in the veteran's dysesthesias and 
weakness.  

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran currently has any residual muscle injury 
due to his service-connected shrapnel fragment wounds.  When 
the evidence is in such relative equipoise, the Board must 
give the veteran the benefit of the doubt.  Consequently, the 
Board finds that the veteran does have muscle injury due to 
his service-connected shrapnel fragment wounds.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

The veteran's service medical records show that he suffered 
multiple penetrating fragment wounds of both posterior thighs 
with no nerve or artery involvement.  Treatment consisted of 
debridement of the wounds followed by delayed primary closure 
of the wounds six days later.  They also reflect shrapnel 
wounds to the left leg in the lateral portion of the lower 
one third of the thigh and to the right leg just above the 
popliteal region.  There was no local tenderness and no 
atrophy of the quadriceps.  The veteran's separation 
examination report reflects a burn scar on the left side and 
a shrapnel scar on the right posterior thigh.

Post service, an August 1970 VA examination report reflects 
complaints of pain at the site of the scars but no functional 
disability.  April 1994 and November 1997 VA examination 
reports only reflect complaints related to the left leg, and 
the April 1994 examination found 5/5 muscle strength 
bilaterally.  A February 2003 VA examination report reflects 
complaints of weakness of the right thigh, but physical 
examination found 5/5 muscle strength.  April and June 2005 
VA scar examination reports only reflect complaints of left 
leg weakness.  A June 2005 VA peripheral nerves examination 
reflects complaints of his legs giving out but that it did 
not occur very frequently prior to 2004.  

With respect to any current residual muscle injuries, the 
Board notes a June 2005 VA muscle examination report.  See 
Francisco, supra.  The examiner noted that the injured 
muscles on the right leg were the hamstring muscle mostly 
semitendinosus and semimembranosus.  He stated that there was 
no associated bony injury, nerve injury, or vascular injury.  
The veteran reported symptoms of muscle pain in both 
hamstrings, both thigh regions, and both calf muscles.  The 
veteran did not recall the wounds being infected.

Examination showed that muscle strength was 5/5 in the hip 
flexors, 4+/5 in knee flexors and extensors, and 5/5 in the 
ankle.  There was decreased sensation over the lower 
extremity and reflexes were 2+ in the knee and ankle.  There 
was no muscle herniation and range of motion of the hip and 
knee were within functional limits.  The examiner noted that 
the muscle groups moved the joints independently through 
functional range of motion but were limited by pain, 
weakness, and easy fatigability in the left leg muscles 
during flare-ups.  The examiner observed that there was no 
additional limitation in range of motion following repetitive 
use.  Lastly, the examiner noted that February 2003 X-rays 
showed a normal right femur with multiple shrapnel fragments 
in the soft tissue of the lower medial thigh.  The diagnosis 
was chronic pain syndrome of the lower extremities with 
residual shrapnel fragments in both thigh areas with partial 
impairment secondary to pain, spasms, and easy fatigability 
especially with flare-ups.

Given the above, the Board finds that the veteran is entitled 
to a separate 10 percent disability rating for moderate 
muscle injury to the right thigh affecting Muscle Group XIII.  
In this regard, the Board notes that his service medical 
records reflect deep penetrating wounds of short track from 
shrapnel fragments without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
In addition, the record only reflects relatively recent 
complaints of right leg weakness, pain, and fatigue.  

A higher evaluation is not warranted as the veteran's 
disability does not reflect a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Service medical records do not reflect hospitalization for a 
prolonged period for treatment of the wound.  The record does 
not refect consistent complaint of cardinal signs and 
symptoms of muscle disability over the years.  There is no 
indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  Lastly, the 
record reflects minimal current muscle weakness.  See 38 
C.F.R. § 4.56(d)(3).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of a shrapnel 
fragment wound of the right thigh.  After review, the Board 
observes that no other diagnostic code provides for a higher 
rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for scars and 10 percent for muscle injury.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right thigh scar, as a residual of shrapnel wound of 
the right thigh, is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent disability rating for muscle 
injury of the right thigh affecting Muscle Group XIII, as a 
residual of a shrapnel fragment wound of the right thigh, is 
granted.


REMAND

The Board notes that the June 2005 VA muscles examination 
report reflects the examiner's statement that the muscles 
injured on the left thigh region are the tensor fascia lata 
and long head of biceps.  The Board observes that the latter 
muscle belongs to Muscle Group XIII.  See Diagnostic Code 
5313.  However, the record is ambiguous as to which muscle 
group the tensor fascia lata belongs.  In this regard, the 
Board observes that the tensor fascia lata is not 
specifically identified as belonging to any particular muscle 
group.  The Board further observes that both Muscle Groups 
XIII and XVII are involved in the tension of fascia lata.  
See Diagnostic Codes 5313 and 5317.

Given the above, the Board finds that clarification is needed 
to determine which muscle group is involved in the veteran's 
disability related to injury of the tensor fascia lata.  
Further, in light of the principles of combined ratings for 
muscle injuries under 38 C.F.R. § 4.55(e) (2005), the Board 
observes that ratings for residuals of a shrapnel fragment 
wounds of the left leg and left thigh are inextricably 
intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, 
both claims will be remanded.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims file, to include 
a copy of this Remand, is to be referred 
to the examiner who conducted the June 
2005 VA muscles examination.  The 
examiner is asked to address the 
following:

(a)  Is the veteran's injury to the 
tensor fascia lata of the left leg 
manifested by injury to Muscle Group 
XIII?  This group is involved in 
extension of hip and flexion of knee; 
outward and inward rotation of flexed 
knee; acting with rectus femoris and 
sartorius synchronizing simultaneous 
flexion of hip and knee and extension of 
hip and knee by belt-over-pulley action 
at knee joint.  This group consists of 
the posterior thigh group, Hamstring 
complex of 2-joint muscles: biceps 
femoris, semimembranosus, and 
semitendinosus. 

(b)  Is the veteran's injury to the 
tensor fascia lata of the left leg 
manifested by injury to Muscle Group XIV?  
This group is involved in extension of 
knee; simultaneous flexion of hip and 
flexion of knee; tension of fascia lata 
and iliotibial (Maissiat's) band, acting 
with XVII in postural support of body; 
acting with hamstrings in synchronizing 
hip and knee.  This group consists of the 
anterior thigh group: sartorius, rectus 
femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor 
vaginae femoris.  

(c)  Is the veteran's injury to the 
tensor fascia lata of the left leg 
manifested by injury to Muscle Group 
XVII?  This group is involved in 
extension of hip; abduction of thigh; 
elevation of opposite side of pelvis; 
tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in 
postural support of body steadying pelvis 
upon head of femur and condyles of femur 
on tibia.  This group consists of the 
pelvic girdle group 2: gluteus maximus, 
gluteus medius, and gluteus minimus.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

If the examiner who conducted the June 
2005 VA muscles examination is 
unavailable, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased disability rating for 
residuals of a shrapnel fragment wound of 
the left leg, currently evaluated as 10 
percent disabling, and entitlement to an 
increased disability rating for residuals 
of a shrapnel fragment wound of the left 
thigh, currently evaluated as 10 percent 
disabling.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


